DETAILED ACTION
	The following is a notice of allowance in response to Applicant’s request for continued examination and amendment filed August 3, 2022.  Applicant’s August 3rd amendment amended claims 1, 2, 4-6, 13, 14, 16-18; canceled claims 9-12 and added new claim 21.  Currently Claims 1-8 and 13-21 are pending and allowed herein.  Claims 1 and 13 are the independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 3, 2022 has been entered.
 
Response to Amendment
	The 35 U.S.C. 101 rejection of claims 1-8 and 13-20 in the previous office action is withdrawn in response to Applicant's amendments to the claims.
	The 35 U.S.C. 112(a) rejection of claims 1-8 and 13-20 in the previous office action is withdrawn in response to Applicant's amendments to the claims.

Response to Arguments
Applicant’s arguments, see Page 3, filed August 3, 2022, with respect to 35 U.S.C. 112(a) have been fully considered and are persuasive.  The 35 U.S.C. 112(a) rejection of claims 1-8 and 13-20 has been withdrawn. 

Applicant’s arguments, see Pages 4 and 6, filed August 3, 2022, with respect to 35 U.S.C. 101 have been fully considered and are persuasive.  The 35 U.S.C. 101 rejection of claims 1-8 and 13-20 has been withdrawn. 





ALLOWANCE
The following is a notice of allowance.  Claims 1-8 and 13-21 are currently pending and allowed below.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.

The closest prior art a system and method comprising: receiving, by at least one processor, supply chain data corresponding to a plurality of parts over a computer network from at least one customer database; training, by the at least one processor, an inventory machine learning process using the supply chain data: performing the inventory machine learning process by: determining, by the at least one processor, a demand profile for each of the plurality of parts based on the supply chain data; defining, by the at least one processor, a number of similarity groups for grouping the plurality of parts according to their respective demand profiles; selecting, by the at least one processor, a similarity group center for each of the number of similarity groups, wherein the similarity group center comprises a demand profile for a representative part; applying, by the at least one processor, a calculation subprocess of the inventory machine learning process on each respective similarity group by iteratively: comparing, by the processor executing code to perform a similarity function, the demand profiles for each of the plurality of parts to the demand profiles of the similarity group centers to determine similarity metrics between the demand profiles for each of the plurality of parts and the demand profiles of the similarity group centers; assigning, by the at least one processor, each of the plurality of parts into a respective similarity group based on the similarity metrics between the demand profiles for each of the plurality of parts and the demand profiles of the similarity group centers; calculating, by the at least one processor, a representative demand profile for each respective similarity group; and determining, by the at least one processor, whether the calculated representative demand profile for each respective similarity group meets a predetermined group threshold; in response to the predetermined group threshold being met, determining, by the at least one processor, calculated inventory parameters for each respective similarity group based on the calculation subprocess; and associating, by the at least one processor, the calculated inventory parameters for each respective similarity group and the calculated representative demand profile for each respective similarity group with each of the plurality of parts assigned to its respective similarity group. fail to teach or suggest either singularly or in combination as recited in independent Claims 1 and 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT L JARRETT whose telephone number is (571)272-7033. The examiner can normally be reached M-TH 6am-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT L. JARRETT
Primary Examiner
Art Unit 3623



/SCOTT L JARRETT/Primary Examiner, Art Unit 3623